PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/228,732
Filing Date: 20 Dec 2018
Appellant(s): Parkland Center for Clinical Innovation



__________________
Wei Wei Jeang, Reg. No. 33,305
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 08, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The Examiner withdraws the rejections made under 35 U.S.C. 103 of claims 1-30. The arguments presented by the Appellant are persuasive to the Examiner. 
(2) Response to Argument
	The Appellant argues against the Examiner’s characterization of claims 1-30 as corresponding to “certain methods of organizing human activity” which supports the Examiner’s rejection made under 35 U.S.C. 101. 
	The Appellants first argument is that claims 1-30 do not recite any activity, teaching, following rules or instructions, managing personal behavior, managing personal relationships, or managing interactions between people. The Examiner had failed to clearly articular how claims 1-30 fit into any of these groupings or sub-groupings. The Examiner had further failed to properly apply the subject matter eligibility test under Alice/Mayo because the Examiner’s analysis indicated that the claims “cover” a method of organizing human activity as opposed to demonstrating that the claims were “directed to” the judicial exception. 
	The Examiner respectfully submits his disagreement with the Appellant’s argument. The Appellant’s analysis of the Examiner’s rejection is not complete. The Examiner did articulate in his analysis of Step 2A Prong 1 that:
“[i]f a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea” (Page 7 of the Final Rejection issued May 24, 2021)
The conclusion of the Examiner, by pointing out that the claim “covers” a judicial exception, was not that the claims are directed to a judicial exception, but rather that the claims recited one. The Examiner had arrived at this conclusion because all of the steps that the Examiner included in the abstract idea recited by the claims are steps that a human person can perform in their personal behavior. This is merely the first prong of Step 2A, as required by MPEP 2106.04(a). The Appellant has omitted any of the Examiner’s analysis made with Step 2A Prong 2 in this argument. In this part of the analysis, the Examiner clearly demonstrated that all of the additional elements that were not part of the abstract idea in Step 2A Prong 1 did not amount to a practical application of the identified abstract idea. Accordingly, the Examiner concluded that the claims were directed to an abstract idea, as required by MPEP 2016.04(d). 
	The Appellant further argues that the pending claims provide improvements over prior art systems like Example 42 of the Subject Matter Eligibility guidance provided by the Office. The instant claims, as the Appellant argues, ingests and processes the clinical and non-clinical data of the entire population in an unfocused manner and results in the identification of patients who are most at risk for preterm birth so that early intervention and care may be administered in a focused manner. The Appellant concludes that this function of the instant claims provide specific improvements over prior art systems and are eligible for patent protection. 
	The Examiner respectfully submits his disagreement with the Appellant’s argument. The reason that Example 42 was indicated as eligible by the Office was because the claim recited specific steps to convert data from a non-standardized format into a standardized format which resulted in an improvement over prior art systems by allowing remote users to share information in real time and in a standardized format regardless of the format in which the information was input by the user. In the instant case, there is no analogous transformation step. The instant claims merely describe what kind of data is to be received and stored, namely electronic patient data that only consists of electronic health insurance claim data. Once this data is received, the data is merely being analyzed through a predictive model and then the results of that analysis is being displayed to a user. There is no transformation of data being made. At most, one could argue that the system filters received data to store it, but there is not even a filtering step claimed. Furthermore, even if such a filtering step did exist, this merely defines what data is being analyzed which does not constitute a practical application of the abstract idea. 
	The Appellant further argues that the instant claims do not describe any fundamental economic practices or principles, as described in MPEP 2106.04(a)(2)(II)(A), agreements in form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations, as described in MPEP 2106.04(a)(2)(II)(B), or social activities, teaching, and following rules, as described in MPEP 2106.04(a)(2)(II)(C). 
	The Examiner respectfully submits his disagreement with the Appellant’s argument. The Appellant’s arguments pertaining to MPEP 2106.04(a)(2)(II)(A) and MPEP 2106.04(a)(2)(II)(B) are moot because the Examiner does not rely on “Fundamental Economic Practices or Principles” or “Commercial or Legal Interactions” to support his rationale as to why the instant claims recite an abstract idea. Appellant’s arguments pertaining to MPEP 2106.04(a)(2)(II)(C) is incorrect. The steps of receiving and storing data, using a predictive model, identifying a pool of patients and identifying risks are fundamentally steps that a human person can follow as a set of rules; i.e. following rules as described by MPEP 2106.04(a)(2)(II)(C). The claims have additional elements to these steps that result in generic technology being leveraged to achieve the ends of these steps. Accordingly, the instant claims do describe an abstract idea. 
	The Appellant further argues that the instant claims recite additional elements that amount to “a technology-based solution”. Claim 1 recites specific and detailed requirements for the claim elements that include specific hardware and physical devices. Therefore, as the Appellant argues and similar to the patient in Enfish, claim 1 is directed to an improvement of existing technology. 
	The Examiner respectfully submits his disagreement with the Appellant’s argument. MPEP 2106.05(a) recites:
		“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” 
There is no evidence presented to the examiner in the claim language or in the specification that the claimed limitations would have resulted in any improved technology. In argument, the Appellant does not articulate any specific feature of technology that is being improved by the claimed invention. This leads the Examiner to conclude that the Appellant is merely presenting a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art. 
	(3) Conclusion of the Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686            
                                                                                                                                                                                            /Vincent Millin/
Appeal Practice Specialist




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.